Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 1 of 9 Page ID #:358




   1   LAW OFFICE OF PAMELA KOSLYN
       Pamela Koslyn (SBN 120605)
   2   5757 Wilshire Blvd., Penthouse 20
       Los Angeles, California 90036
   3   Telephone: 323.467.2200
       Facsimile: 323.648.8222
   4   Email: pkoslyn@koslynlaw.com
   5
       LAW OFFICE OF DANIEL BALLARD
   6   Daniel Ballard (SBN 219223)
       6624 Penney Way
   7   Carmichael, California 95608
       Telephone: 916.607.3904
   8   E-mail: DanielBallardLaw@gmail.com
   9
       Attorneys for Plaintiffs Larisa Love Kopets and Larisa Love, LLC
  10

  11                     UNITED STATES DISTRICT COURT
  12                   CENTRAL DISTRICT OF CALIFORNIA
  13                              WESTERN DIVISION
  14
       LARISA LOVE KOPETS, an                  Case No. 2:19-cv-07990-DSF (GJSx)
  15   individual, and LARISA LOVE, LLC,
       a California limited liability company, NOTICE OF MOTION AND
  16                                           MOTION TO AMEND THE
                     Plaintiffs,               SCHEDULING ORDER TO
  17          v.                               CONTINUE THE TRIAL DATE
  18   LARA KAJAJIAN, an individual,          [ Memorandum of Points and
                                              Authorities, Declaration of Daniel N.
  19               Defendant.                 Ballard, and Proposed Order ]
  20                                          Date: March 29, 2021
                                              Time: 8:30 a.m..
  21

  22    LARA KAJAJIAN, an individual,
  23               Counterclaimant,

  24          v.
  25
        LARISA LOVE KOPETS, an
  26    individual and LARISA LOVE, LLC,
  27    a California limited liability
        company,
  28
                    Counterdefendants.
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 2 of 9 Page ID #:359




   1           NOTICE TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2           PLEASE TAKE NOTICE that Plaintiffs hereby move to (1) amend the
   3   Scheduling Order to continue the trial date from April 20, 2021 to August 24, 2021,
   4   (2) to reset the Final Pretrial Conference date accordingly, and to (3) reset the last
   5   day for hearing motions to May 17, 2021.
   6           This motion is scheduled for hearing on March 29, 2021 at 8:30 a.m. in
   7   Courtroom 7D of the First Street Courthouse, 350 West 1st Street in Los Angeles,
   8   California before the Honorable Dale S. Fischer. Plaintiffs do not request a hearing
   9   and believe none is needed.
  10           These motions are made following the undersigned’s numerous efforts to
  11   meet and confer with Defendant’s counsel—both of whom ignored each request.
  12   Declaration of Daniel N. Ballard, Esq. (“Ballard Dec.”) at ¶¶4-7. On the afternoon
  13   this motion was filed, Defendant’s counsel, Attorney Simon Rosen, conveyed that
  14   he “obtained my client's consent to obtain extension of the trial date.” Id. at ¶8.
  15           These motions are supported by this Notice, the Memorandum of Points and
  16   Authorities, the Declaration of Daniel N. Ballard, and any other evidence and
  17   argument properly received by the Court.
  18

  19                   MEMORANDUM OF POINTS AND AUTHORITIES
  20   I.      Relevant Facts
  21           This is, essentially, a trademark action.
  22           Plaintiffs Larisa Love Kopets and her company, Larisa Love, LLC
  23   (“Kopets”), own service mark rights in “Larisa Love” to brand hair salon and hair
  24   styling services, to provide hair styling information and advice, and to provide brand
  25   ambassador services to third parties to promote their-branded hair products. Dkt. 17
  26   at ¶¶12,14,15,21,25,26.
  27           Defendant Lara Kajajian (“Kajajian”) owns trademark rights in “Larissa
  28   Love” to brand certain consumer and beauty products. Dkt.28 at ¶¶12,14,20,35,46.


       Motion to Amend the Scheduling Order        1
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 3 of 9 Page ID #:360




   1           Defendant Kajajian contends Plaintiff Kopets is engaging in trademark
   2   infringement and related wrongdoing. Dkt.28. Through counsel, Kajajian sent
   3   Kopets two cease and desist letters and initiated a proceeding in the Trademark Trial
   4   and Appeal Board requesting that it cancel Kopets’ “Larisa Love” federal trademark
   5   registration. Dkt.17 at ¶¶40,44,46.
   6           In response, Kopets filed this action seeking Declarations (i) that she is not an
   7   infringer and (ii) cancelling Kajajian’s trademark registration, together with three
   8   related claims: Interference With Prospective Economic Relationships, Interference
   9   with Contractual Relationship, and Unfair Competition. Dkt.1. The parties stipulated
  10   to extensions of time for Kajajian to respond during which they conferred—resulting
  11   in Kopets filing a First Amended Complaint (“FAC”) in which she asserts only two
  12   Declaratory Judgment claims. Dkt.17.
  13           Kajajian Answered, alleged twenty-seven affirmative defenses, and asserted
  14   six counterclaims. Dkt.28.
  15

  16   II.     Relevant Procedural Posture
  17           On March 16, 2020 the Parties filed their proposed Schedule of Pretrial and
  18   Trial Dates with their Joint Rule 26(f) Report. Dkt. 37. The Court adopted those
  19   dates as its Scheduling Order. Dkts.38,39.
  20           During the last eleven months Attorney Rosen did not conduct any discovery
  21   to support his client’s counterclaims and affirmative defenses. Ballard Dec. at ¶9.
  22   He did not designate any experts. Id. He served only unverified responses to
  23   Plaintiffs’ discovery and produced only a fraction of the responsive documents
  24   requested (none Bates-labelled) and, though promised, he did not supplement any
  25   response or document production. Id.
  26           Non-expert discovery closed on November 24, 2020 and Expert discovery on
  27   February 1, 2021. Dkt.37 at p.13. A Settlement Conference on February 12, 2021
  28   was unsuccessful. Dkt.53.


       Motion to Amend the Scheduling Order        2
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 4 of 9 Page ID #:361




   1             In addition to failing to meet and confer regarding this Motion, Attorney
   2   Rosen has, after numerous requests, failed to engage in the many pre-trial activities
   3   required by Federal Rules of Civil Procedure 26(a)(3),(4), Local Rule 16, and this
   4   Court’s Order re Court Trial (06/05/2020). Ballard Dec. at ¶¶10-13. Counsel have
   5   still not conducted the very substantial Local Rule 16-2 Final Pretrial Conference
   6   meet and confer which was required to be held by February 10, 2021. Id. at ¶16.
   7             The Parties’ Memorandums of Contentions of Fact and Law and Witness Lists
   8   must be filed by March 1, 2021 with their joint Exhibit List and joint Final Pretrial
   9   Conference Order. Dkt. 37 at p.13. The Final Pretrial Conference is scheduled for
  10   March 22, 20211 and a bench trial on April 20, 2021. Id.
  11

  12   III.      Relevant Law
  13             “A schedule may be modified only for good cause and with the judge's
  14   consent.” Fed.R.Civ.P. 16(b)(4). Johnson v. Mammoth Recreations, Inc., 975 F.2d
  15   604, 608-09 (9th Cir.1992).
  16             This Court has made clear that the dates set by its Scheduling Order “are firm”
  17   and “[t]he Court is very unlikely to grant continuances unless the parties establish
  18   good cause through a concrete showing.” Dkts.38,39.
  19             The "good cause" standard looks primarily to the movant's reasons for seeking
  20   the modification and its diligence in so doing. Johnson, 975 F.2d at 609.
  21             Other considerations include: (1) the degree of prejudice to the moving party
  22   resulting from failure to modify; (2) the degree of prejudice to the nonmoving party
  23   from a modification; (3) the impact of a modification at that stage of the litigation
  24   on the orderly and efficient conduct of the case; and (4) the degree of willfulness,
  25   bad faith, or inexcusable neglect on the part of the moving party. United States v.
  26   First Nat. Bank of Circle, 652 F.2d 882, 887 (9th Cir.1981). When allowing the
  27   modification would cause no substantial injury to the opponent and no more than
  28
       1
           A continuance under Local Rule 16-9 is unavailable due to Attorney Rosen’s failure to cooperate.

       Motion to Amend the Scheduling Order              3
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 5 of 9 Page ID #:362




   1   slight inconvenience to the court, modification should be allowed. Id.
   2            In addition, the "pretrial schedule may be modified `if it cannot reasonably be
   3   met despite the diligence of the party seeking the extension.'" Zivkovic v. S. Cal.
   4   Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F.2d at 609).
   5   IV.      Argument
   6            This Motion requests that the Court extend for four months the motion hearing
   7   deadline from January 11, 2021 to May 17, 2021 and the trial date from April 20,
   8   2021 to August 24, 2021. Discovery will remain closed.2
   9            During that time Kopets will (1) move to withdraw her Second Declaratory
  10   Judgment claim seeking to cancel Kajajian’s federal trademark registration, (2)
  11   move for Judgment on the Pleadings on her Right of Publicity claim, and (3) move
  12   for Summary Adjudication on the remainder of her claims.
  13            A.      Reasons for Seeking the Modification
  14                    1.     This action can be fully resolved short of trial
  15            In light of Kajajian’s failure to conduct any discovery to assemble the
  16   testimonial and documentary evidence needed to prove her counterclaims, the heavy
  17   burdens of a trial—on the Court, parties, and witnesses—are unnecessary. Each of
  18   her counterclaims can be resolved without a trial. The defense to each is presented
  19   here only to show that summary resolution is likely:
  20                           (a) Right of Publicity (Sixth Counterclaim)
  21            Kajajian’s right of publicity claim is foreclosed by its statute of limitations.
  22   Kajajian alleges in her counterclaims that in July 2017 she became aware that Kopets
  23   was using “Larisa Love” professionally and was causing confusion at a fashion trade
  24   show. Dkt. 28 at Counterclaim ¶¶38-43. She did not file her right of publicity claim,
  25   however, until November 2019—four months after its two year statute of limitations.
  26   Yeager v. Bowlin, 693 F.3d 1076, 1081 (9th Cir.2012). This claim can be resolved
  27   by a Rule 12(c) Judgment on the Pleadings.
  28
       2
           A proposed amended Schedule of Pretrial and Trial Dates is attached. Ballard Dec. at ¶17.

       Motion to Amend the Scheduling Order              4
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 6 of 9 Page ID #:363




   1                           (b) Trade dress infringement (Fifth Counterclaim)
   2            Kajajian’s trade dress infringement claim fails because she did not describe or
   3   even list, in her claim or in discovery, any elements constituting her “trade dress.”
   4   When asked in Plaintiffs’ Interrogatory #38 to list the elements of her trade dress
   5   and in Interrogatory #39 to list Kopets’ infringing trade dress, Kajajian responded to
   6   both: “Investigation pending. This response will be supplemented in due course.”
   7   Ballard Dec. at ¶18. Kajajian did not supplement and so has not identified either
   8   party’s alleged trade dress. Id. This claim can be resolved by summary adjudication.
   9                           (c) Unfair Competition (Fourth Counterclaim)
  10            Kajaijian’s Business & Professions Code section 17200 unfair competition
  11   claim is foreclosed for lack of standing.3 To have standing, Kajajian must have
  12   “suffered injury in fact and [] lost money or property as a result of the unfair
  13   competition.” Bus. & Prof Code §17204. This standing threshold requires she allege
  14   and "(1) establish a loss or deprivation of money or property sufficient to qualify as
  15   injury in fact, i.e., economic injury, and (2) show that that economic injury was the
  16   result of, i.e., caused by, the unfair business practice or false advertising that is the
  17   gravamen of the claim." Van Patten v. Vertical Fitness Group, LLC, 847 F. 3d 1037,
  18   1048 (9th Cir. 2017), quoting Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 322
  19   (2011) (emphasis in original).
  20            Kajajian failed to allege the “lost money or property” element or produce
  21   during discovery any evidence of either and, moreover, did not produce any evidence
  22   Kopets caused either alleged harm. Ballard Dec. at ¶19. See, Kwikset, 51 Cal.4th at
  23   325, 327-28, n.11 (without such proof “standing is absent and the inquiry is
  24   complete.”). This claim can be resolved by summary adjudication.
  25                           (d) Trademark Infringement (First through Third Counterclaims)
  26            The evidence Kajajian must present to prove both common law and statutory
  27   trademark infringement is the same. Grey v. Campbell Soup Co., 650 F. Supp. 1166,
  28
       3
           Kajajian did not plead a common law unfair competition claim. Dkt.28.

       Motion to Amend the Scheduling Order             5
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 7 of 9 Page ID #:364




   1   1173 (C.D. Cal.1986). And an infringement finding is a prerequisite to Kajajian’s
   2   first claim seeking to cancel Kopets’ trademark registration.
   3           Kajajian purports to brand many different products with her “Larissa Love”
   4   mark. One legal issue the Parties presented via their Rule 26(f) Report was: “Of all
   5   the trademark rights Defendant owns in ‘Larissa Love’ to brand her various products
   6   which, specifically, have Plaintiffs allegedly infringed?” Dkt. 37 at 4:9-10. Kajajian
   7   answered that question in response to Plaintiffs’ Interrogatory #1: only her hair
   8   products. Ballard Dec. at ¶20. All her other products are irrelevant and their mention
   9   only obscures the dispositive trademark infringement analysis.
  10           Kajajian admits Kopets owns a federal registration for “Larisa Love” to brand
  11   hair salon services. Dkt.28 at Answer ¶26. Kopets’ registration provides her with the
  12   legal presumptions, as of her application’s filing date, that she owns “Larisa Love”
  13   as a mark and the exclusive right to use it for hair salon services. 15 U.S.C. §1057(b);
  14   Sengoku Works Ltd. v. RMC Int'l, Ltd., 96 F.3d 1217, 1219-20, as modified, 97 F.3d
  15   1460 (9th Cir.1996). To prevail, Kajajian must rebut those presumptions—which
  16   became effective on December 23, 2016. Ballard Dec. at ¶21. Kajajian must, in
  17   short, prove by a preponderance of the evidence she began using “Larissa Love”
  18   before December 2016 and continuously since to brand hair products AND, because
  19   it is a personal name, that the “Larissa Love” mark developed secondary meaning
  20   over that time (i.e., it is recognized as a hair product brand and is not simply a name
  21   on a product). Miller v. Glenn Miller Productions, Inc., 454 F.3d 975, 991 (9th Cir.
  22   2006).
  23           Absent documentary evidence of either her senior use or secondary meaning,
  24   and with no experts, Kajajian will have to rely on lay testimony to prove both. This
  25   claim most likely can be resolved by summary adjudication.
  26                   2. The pretrial schedule cannot reasonably be met
  27           As noted, Attorney Rosen failed to engage in the pre-trial activities required
  28   by Federal Rules, Local Rule 16, and this Court’s Order re Court Trial (06/05/2020).


       Motion to Amend the Scheduling Order        6
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 8 of 9 Page ID #:365




   1   Ballard Dec. at ¶¶10-15. Counsel have still not conducted their Local Rule 16-2 Final
   2   Pretrial Conference meet and confer. Id. at ¶16. The Parties’ separate Memorandums
   3   of Contentions of Fact and Law and Witness Lists, and their joint Exhibit List and
   4   Final Pretrial Conference Order will not be filed by March 1, 2021.
   5           B.      Plaintiffs’ Diligence in Seeking the Modification
   6           The deadline to hold counsels’ Local Rule 16-2 Final Pretrial Conference
   7   meet and confer was February 10. The undersigned contacted Attorney Rosen by
   8   email on January 12 and 23 and February 3 and 4 to schedule that meeting. Id. at
   9   ¶¶10-13. Attorney Rosen did not respond to any of those inquiries.
  10           Expert discovery closed on February 1. Dkt.37 at p.13. A Settlement
  11   Conference on February 12 was unsuccessful. Dkt.53.
  12           On February 17, Attorney Rosen emailed the undersigned and noted he was
  13   available to hold a telephonic meet and confer on February 22—though he did not
  14   note whether it was for the Local Rule 16-2 meet and confer or the meet and confer
  15   for this motion. Ballard Dec. at ¶14. Attorney Rosen did not respond to two requests
  16   for clarification. Id. at ¶¶5,6. The undersigned called Attorney Rosen on February
  17   22 at the appointed time and 15 minutes later but he did not answer—and the second
  18   time his voice mailbox was full. Id. at ¶15. On that date, and though the deadline had
  19   passed, the undersigned suggested counsel exchange exhibit and witness lists by
  20   February 25. Id. Attorney Rosen did not respond. Id.
  21           C.      Other Considerations
  22                   1.      Degree of prejudice to Kopets
  23                   Kajajian’s claims can be entirely, or nearly so, resolved by summary
  24   adjudication. A three month continuance to allow for those various motions will save
  25   time and money and judicial resources.
  26                   2.      Degree of prejudice to Kajajian
  27                   Kajijian consents to the requested continuance and so suffers no
  28   prejudice. Id. at ¶8.


       Motion to Amend the Scheduling Order         7
Case 2:19-cv-07990-DSF-GJS Document 54 Filed 03/01/21 Page 9 of 9 Page ID #:366




   1   ///
   2                   3.      Impact on orderly and efficient conduct of the case
   3           Resolving Kajajian’s claims before trial, or at worst, limiting them to only the
   4   trademark infringement claims, is efficient. Given that the Court is unlikely to hold
   5   an in-person bench trial on April 20 due to the Court’s covid-19 restrictions, the
   6   continuance provides an orderly way to address the merits of Kajajian’s claims.
   7                   4.      Degree of bad faith or neglect by Kopets.
   8           Kopets has not engaged in bad faith or neglect. Attorney Rosen, however, has.
   9

  10   V.      Conclusion
  11           Good cause exists to (1) amend the Scheduling Order to continue the trial date
  12   three months from April 20, 2021 to August 24, 2021, (2) to reset the Final Pretrial
  13   Conference date accordingly, and to (3) reset the last day for hearing motions to May
  14   17, 2021.
  15
                                                  Respectfully submitted,
  16

  17   Date: March 1, 2021                        LAW OFFICE OF DANIEL BALLARD
  18                                              By  /s/ Daniel N. Ballard
                                                      Attorney for Larisa Love Kopets
  19                                                  and Larisa Love, LLC
  20

  21

  22

  23

  24

  25

  26

  27

  28


       Motion to Amend the Scheduling Order          8
